DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Watarai et al. (US Publication 2007/0202977 A1), Shimano (US Patent 4,406,643), and Ando (US Patent 5,624,335), in combination, are considered the closest prior art references to independent claim 3.

Claim 3 claims the following:
	A bicycle rear derailleur comprising:

a base member configured to be mounted to a bicycle frame of a bicycle at a single frame mounting axis such that a posture of the bicycle rear derailleur with respect to the bicycle frame is adjustable about the single frame mounting axis, the single frame mounting axis being spaced from a hub axis of the bicycle by a frame linear distance that is equal to or smaller than forty-two millimeters;

a chain guide including a first pulley rotatably arranged around a first pulley axis in a first pulley plane;

a movable member pivotally supporting the chain guide about a pivot axis, the movable member including a resistance applying mechanism applying resistance to a rotational movement of the chain guide; and

the first link axis and the second link axis being more vertical than horizontal with respect to the pivot axis in a state where the bicycle rear derailleur is mounted to the bicycle frame and as viewed from a rear side of the bicycle,

the first pulley plane intersecting the first link member in a state where the chain guide is located at the second lateral position,

the single frame mounting axis being spaced from the pivot axis by a derailleur linear distance that is equal to or smaller than one hundred millimeters in a state where the chain guide is positioned at the first lateral position.

It is the position of the Patent Trial and Appeal Broad, in agreement with the Appellants’ arguments (see Appeal Brief, AP.B of 03/10/2021) and in disagreement of the Examiner’s arguments (see Examiner’s Answer, APEA of 06/22/2021), that the prior art references of Watarai et al., Shimano, and Ando (the prior art of record) do not anticipate nor would be obvious to the limitation(s) of “the first link axis and the second link axis being more vertical than horizontal with respect to the pivot axis in a state where the bicycle rear derailleur is mounted to the bicycle frame and as viewed from a rear side of the bicycle” 
(see page 4 line 22 to page 5 line 12, starting with “Claim 3, however, does not call for …”, of Patent Board Decision, APDR of 02/10/2022), in conjunction with the rest of the limitations, as claimed in independent claim 3.

Dependent claims 2, 5, and 7-17 depend on independent claim 3.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/

						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654